            Case 2:19-cv-02770-JS Document 8 Filed 07/30/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANDREW R. PERRONG                               :          CIVIL ACTION
                                                 :
    v.                                           :          No. 19-2770
                                                 :
 CARGUARDIAN WARRANTY, LLC,                      :
 et al.                                          :

                                            ORDER

         AND NOW, this 30th day of July, 2019, it is ORDERED a hearing on pro se Plaintiff

Andrew R. Perrong’s Motion for Default Judgment (Document 7) shall be held on August 26,

2019, at 9:30 a.m. in Courtroom 14B.

         It is further ORDERED Plaintiff shall serve a copy of the Motion for Default Judgment

and this Order on Defendants by personal service at least one week prior to the hearing and shall

file proof of service with the Court. Defendants are advised failure to attend the hearing or

otherwise contest the Motion for Default Judgment may result in entry of a default judgment

against Defendants.



                                                 BY THE COURT:


                                                 /s/ Juan R. Sánchez
                                                 Juan R. Sánchez, C.J.
